PER CURIAM:
Bernard Obi Effiom, a native and citizen of Cameroon, petitions for review of the Board of Immigration Appeals’ (“Board”) order denying his motion to reopen his case sua sponte. See 8 C.F.R. § 1003.2(a) (2011). We lack jurisdiction to review the Board’s refusal to exercise its sua sponte authority to reopen and therefore dismiss the petition for review. See Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir. 2009).
Accordingly, we dismiss the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED.